UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6393


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARYL BERNARD CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrance W. Boyle,
District Judge. (5:09-cr-00130-BO-1; 5:12-cv-00718-BO)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daryl Bernard Carter, Appellant Pro Se.      Rudy E. Renfer,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daryl       Bernard      Carter         seeks    to    appeal         the    district

court’s orders denying as untimely his 28 U.S.C. § 2255 (2012)

motion,    and    denying      his    subsequent           motion       to   alter       or    amend

judgment.         The    orders      are    not       appealable         unless      a     circuit

justice    or    judge    issues      a    certificate        of    appealability.               28

U.S.C. § 2253(c)(1)(B) (2012).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating             that    reasonable        jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El         v.   Cockrell,         537    U.S.      322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Carter has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

further    deny    Carter’s       motion        for    appointment           of    counsel      and

dispense    with        oral   argument         because       the        facts       and      legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3